         Case 3:18-cv-02042-MWB-LT Document 75 Filed 09/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AARON ORNSTEIN,                                         No. 3:18-CV-02042

                  Plaintiff,                                (Chief Judge Brann)

          v.

    WARDEN, et al.,

                 Defendants.

                                            ORDER

                                     SEPTEMBER 21, 2021

         In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

         1.      The PrimeCare Defendants’ motion for summary judgment (Doc. 67)

                 is GRANTED.

         2.      The York County Defendants’ motion for summary judgment (Doc.

                 71) is GRANTED IN PART AND DENIED IN PART.

         3.      The Clerk of Court is directed to enter judgment in favor of

                 Defendants Warden; Deputy Warden; Captain John Doe; Lieutenant

                 John Doe; Forsythe; Denafrio; Nurse Jane Doe; PrimeCare Medical,

                 Inc.;1 Doctor John Doe; and York County and dismiss those

                 Defendants from the case.


1
    This defendant is erroneously named in the complaint as “Prime Care Health Care.”
Case 3:18-cv-02042-MWB-LT Document 75 Filed 09/21/21 Page 2 of 2




4.   This case shall proceed as to Plaintiff’s claims against Defendants

     Cessna, Fitski, and Velasquez.

5.   A telephonic status conference will be scheduled by separate Order of

     Court.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      Chief United States District Judge
